AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

JOSHUA BLASH,
Plaintiff,
JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: ©:19-cv-74
STATE PRISON OFFICIALS,
Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been

Approved by:

November 26, 2019

rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's order adopting the Report and Recommendation of the U.S.
Magistrate Judge as the opinion of the Court, the Court DISMISSES without prejudice Plaintiff s
Complaint for failure to follow this Court’s directive and this Court’s Order, and DENIES Plaintiff

leave to appeal in forma pauperis.

 

 

Date

GAS Rev 10/1/03

 

 

 
